Name: Commission Regulation (EEC) No 3415/83 of 2 December 1983 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341 / 16 Official Journal of the European Communities 6 . 12 . 83 COMMISSION REGULATION (EEC) No 3415 / 83 of 2 December 1983 on the supply of various lots of skimmed-milk powder as food aid Whereas therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC ) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1600 / 83 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC ) No 1037 / 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC ) No 3331 / 82 concerning food-aid policy and food-aid management ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain recipient third countries and organizations have requested the supply of the quantity of skimmed-milk powder set out therein ; HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC ) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (*) OJ No L 163 , 22 . 6 . 1983 , p . 54 . ( 3 ) OJ No L 120 , 1 . 5 . 1982 , p . 1 . (&lt;) OJ No L 196 , 20 . 7 . 1983 , p . 1 . ( s ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( «) OJ No L 187 , 12 . 7 . 1983 , p . 29 . 6 . 12 . 83 Official Journal of the European Communities No L 341 / 17 ANNEX I Notice of invitation to tender (') Description of the lot A 1 . Programme Council Regulations : 1982 (a) legal basis (EEC) No 1037 / 82 ( b ) purpose (EEC) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 486 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders 19 December 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 February 1984 (b ) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous ~~ - j No L 341 / 18 Official Journal of the European Communities 6 . 12 . 83 Description of the lot B 1 . Programme Council Regulations : 1982 (a ) legal basis (EEC) No 1037 / 82 (b ) purpose (EEC) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination Syria 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 300 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I ( B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'SYRIA 2418 PI / LATTAKIA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders 19 December 1983 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC ) No 1354/ 83 : ( a ) shipment period Before 15 February 1984 ( b ) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous  6 . 12 . 83 Official Journal of the European Communities No L 341 / 19 Description of the lot C 1 . Programme Council Regulations : 1982 (a ) legal basis (EEC) No 1037 / 82 ( b ) purpose (EEC) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination South Yemen 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 70 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'SOUTH YEMEN 2486 PI / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 29 February 1984 13 . Closing date for the submission of tenders 19 December 1983 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1984 ( b) closing date for the submis ­ sion of tenders 23 January 1984 1 5 . Miscellaneous  No L 341 / 20 Official Journal of the European Communities 6 . 12 . 83 Description of the lot D 1 . Programme Council Regulations : 1982 ( a ) legal basis (EEC) No 1037 / 82 (b ) purpose (EEC ) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination Guinea 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 27 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Entry into intervention stock after 1 May 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'GUINEE 2089 P2 / LAIT Ã CRÃ MÃ  EN POUDRE NON VITAMINÃ  / CONAKRY / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 31 December 1983 13 . Closing date for the submission of tenders  1 4 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 6 . 12 . 83 Official Journal of the European Communities No L 341 / 21 Description of the lot E 1 . Programme Council Regulations : 1982 ( a ) legal basis (EEC ) No 1037 / 82 ( b ) purpose (EEC ) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination Mozambique 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 280 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks French 9 . Specific characteristics Entry into intervention stock after 1 May 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'MOZAMBIQUE 2477 PX / DRIED SKIMMED MILK , NON-ENRICHED / MAPUTO / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders 19 December 1983 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 February 1984 ( b ) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous  No L 341 / 22 Official Journal of the European Communities 6 . 12 . 83 Description of the lot F 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992/ 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient Licross 3 . Country of destination Ethiopia 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 100 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Annex I ( B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'ACTION OF THE LEAGUE OF RED CROSS SOCIETIES / FOR FREE DISTRIBUTION IN ETHIOPIA' 12 . Shipment period Before 31 December 1983 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 6 . 12 . 83 No L 341 / 23Official Journal of the European Communities Description of the lot G H 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient Licross 3 . Country of destination Republic of Gabon Senegal 4 . Stage and place of delivery cif Libreville cif Dakar 5 . Representative of the recipient Croix-Rouge gabonaise , Centre mÃ ©dico ­ social , rue Lamotte , boÃ ®te postale 2086 , Libreville , RÃ ©publique gabonaise Croix-Rouge sÃ ©nÃ ©galaise , boÃ ®te postale 299 , boulevard F. Roosevelt , Dakar, SÃ ©nÃ ©gal 6 . Total quantity 50 tonnes 50 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks French 9 . Specific characteristics Annex I ( B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / EN RÃ PUBLIQUE GABONAISE / LIBREVILLE' AU SÃ NÃ GAL / DAKAR' 12 . Shipment period Before 31 December 1983 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 3 ) No L 341 / 24 Official Journal of the European Communities 6 . 12 . 83 Description of the lot I K 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient Licross 3 . Country of destination Tunisia Mauritania 4 . Stage and place of delivery cif Tunis cif Nouakchott 5 . Representative of the recipient Croissant-Rouge tunisien , 19 , rue d'Angleterre , Tunis , Tunisie Croissant-Rouge mauritanien , avenue Gamal Abdel Nasser , boÃ ®te postale 344 , Nouakchott , Mauritanie 6 . Total quantity 50 tonnes 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks French 9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red crescent 10 cm high with the points towards the left and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRI ­ BUTION GRATUITE EN TUNISIE / TUNIS' MAURITANIE / NOUAKCHOTT 12 . Shipment period Before 31 December 1983 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 3 ) 6 . 12 . 83 Official Journal of the European Communities No L 341 / 25 Description of the lot L 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient Licross 3 . Country of destination Haiti 4 . Stage and place of delivery cif Port-au-Prince 5 . Representative of the recipient SociÃ ©tÃ © nationale de la Croix-Rouge haÃ ¯tienne , place des Nations unies , boÃ ®te postale 1337 , Port-au-Prince 6 . Total quantity 80 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and: 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRI ­ BUTION GRATUITE / HAÃ TI / PORT-AU-PRINCE' 12 . Shipment period Before 31 December 1983 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 3 ) No L 341 / 26 Official Journal of the European Communities 6 . 12 . 83 Description of the lot M 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient Licross 3 . Country of destination Sri Lanka 4 . Stage and place of delivery cif Colombo 5 . Representative of the recipient Sri Lanka Red Cross Society , 106 Dharmapala Marvatha , Colombo 6 . Total quantity 80 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks British 9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF RED CROSS SOCIETIES / FOR FREE DISTRI ­ BUTION IN SRI LANKA / COLOMBO' 12 . Shipment period Before 31 December 1983 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 3 ) 6 . 12 . 83 Official Journal of the European Communities No L 341 / 27 Description of the lot N 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient Licross 3 . Country of destination Burma 4 . Stage and place of delivery cif Rangoon 5 . Representative of the recipient Burma Red Cross Society , Red Cross Building , 42 Strand Road , Rangoon 6 . Total quantity 80 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks British 9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354/ 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF RED CROSS SOCIETIES / FOR FREE DISTRI ­ BUTION IN BURMA (RANGOON)' 12 . Shipment period Before 31 December 1983 13 . Closing date for the submission of tenders  1 4 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 3 ) No L 341 / 28 Official Journal of the European Communities 6 . 12 . 83 Description of the lot O 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient Licross 3 . Country of destination Bolivia 4 . Stage and place of delivery Free-at-destination La Paz (Bolivia ) via Arica (Chile) 5 . Representative of the recipient Cruz Roja boliviana , avenida Simon Bolivar , 1515 , Casilla 741 , La Paz 6 . Total quantity 180 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and: 'LECHE DESNATADA EN POLVO CON VITAMINAS A Y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LEGA DE LAS SOCIE ­ DADES DE LA CRUZ-ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN BOLIVIA / LA PAZ VIA ARICA (CHILE )' 12 . Shipment period Before 31 December 1983 13 . Closing date for the submission of tenders  1 4 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 3 ) 6 . 12 . 83 Official Journal of the European Communities No L 341 / 29 Description of the lot P 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2. Recipient Licross 3 . Country of destination Chad 4 . Stage and place of delivery Free-at-destination N'Djamena via Douala 5 . Representative of the recipient DÃ ©lÃ ©gation des SociÃ ©tÃ ©s de la Croix-Rouge , boÃ ®te postale 1137-15 , avenue FÃ ©lix Ebon , N'Djamena 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRI ­ BUTION GRATUITE AU TCHAD / N'DJAMENA VIA DOUALA' 12 . Shipment period Before 31 December 1983 13 . Closing date for the submission of tenders  1 4 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354/ 83 ( 3 ) No L 341 / 30 Official Journal of the European Communities 6 . 12 . 83 Description of the lot Q 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination ] Nicaragua 4 . Stage and place of delivery fob 5 . Representative of the recipient  6 . Total quantity 1 800 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Entry into intervention stock after 1 July 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A NICARAGUA' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders 19 December 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 February 1984 ( b ) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous H 6 . 12 . 83 Official Journal of the European Communities No L 341 / 31 Description of the lot R 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination ^J" Mozambique 4 . Stage and place of delivery cif Maputo 5 . Representative of the recipient SE Sr. Aranda da Silva , Ministro do Comercio interno da RPM, Maputo (Mozambique) ( telex 6-243 PRPM MO) 6 . Total quantity 1 200 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'LEITE DESNATADO EM PÃ  / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders 19 December 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 February 1984 (b ) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous  No L 341 / 32 Official Journal of the European Communities 6 . 12 . 83 Description of the lot S 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2. Recipient 3 . Country of destination j Burundi 4 . Stage and place of delivery Free-at-destination Laiterie centrale de Bujumbura (Burundi ) via Mombasa (Kenya ) 5 . Representative of the recipient Directeur de la Laiterie centrale de Bujumbura , boÃ ®te postale 979 , ( tel . 4806 and 61 46 ; telex (cabine publique ) 81 BUJUMBURA) 6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Entry into intervention stock after 1 May 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'LAIT Ã CRÃ MÃ  EN POUDRE NON VITAMINÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE AU BURUNDI' 12 . Shipment period Before 31 December 1983 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : l ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 3 ) 6 . 12 . 83 Official Journal of the European Communities No L 341 / 33 Description of the lot T 1 . Programme 1983 ( a) legal basis Council Regulation (EEC ) No 1992/ 83 ( b ) purpose Commission Decision of 29 July 1983 2. Recipient 3 . Country of destination ^j" Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient M. Chawla , conseiller , ambassade de l'Inde , chaussÃ ©e de Vleurgat 217 , B- 1050 Brussels 6 . Total quantity 2500 tonnes ( 4 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Danish 9 . Specific characteristics Entry into intervention stock after 1 July 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 31 January 1984 1 3 . Closing date for the submission of tenders 19 December 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 February 1984 ( b ) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous  No L 341 / 34 Official Journal of the European Communities 6 . 12 . 83 Description of the lot U 1 . Programme Council Regulations : 1982 ( a ) legal basis (EEC ) No 1037 / 82 ( b ) purpose (EEC) No 1038 / 82 2 . Recipient NGO 3 . Country of destination El Salvador 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Community market confined to Ireland 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'CATHWEL / 80159 / ACAJUTLA / LECHE DESNATADO EN POLVO CON VITAMINAS A Y D / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders 19 December 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354/ 83 : (a ) shipment period Before 15 February 1984 ( b) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous ( 3 ) ( 5 ) 6 . 12 . 83 Official Journal of the European Communities No L 341 / 35 Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall forward to the recipient at the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . ( 4 ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published together with this Regulation in the 'C' series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored . ( 5 ) Shipment to take place in 20-foot containers . Conditions : shippers  count , load and stowage ( cls ). No L 341 / 36 Official Journal of the European Communities 6 . 12 . 83 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 486 72 World Food Programme Uganda Uganda 1345 EM / Tororo via Mombasa / Action of the World Food Programme 89 World Food Programme Liban Lebanon 1354 EM / Beirut / Action of the World Food Programme 300 World Food Programme Liban Lebanon 524 PI / Beirut / Action of the World Food Programme 25 Programme alimentaire mondial Congo Congo 521 / PI / Pointe-Noire / Action du Programme alimentaire mondial